DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The five sets of IDSs filed on 07/24/2020 have been considered. Signed and initialed PTO-1449 that corresponds to the IDSs are included in this Office action.

Drawings
The drawings filed on 07/10/2020 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-21 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an apparatus for measuring a surface topography of a patient's teeth, the apparatus comprising: focusing optics configured to focus the incident light to a focal plane external to the optical probe, the focal plane being a diagonal focal plane that is non-orthogonal to a direction of propagation of the incident light, in combination with the rest of the limitations of claim 1.
Claims 2-12 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 13 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an apparatus for measuring a surface topography of a patient's teeth, the apparatus comprising: focusing optics configured to focus the incident 
Claims 14-15 are allowable because they are dependent on claim 13.
Claim 16 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for measuring surface topography of a patient's teeth using an optical probe, the method comprising: focusing, using focusing optics, the incident light to a focal plane external to the optical probe, the focal plane being a diagonal focal plane that is non-orthogonal to a direction of propagation of the incident light, in combination with the rest of the limitations of claim 16.
Claims 17-21 are allowable because they are dependent on claim 16.

Schwotzer et al (U. S. Patent 9,282,926 B2) is the closest prior art to the Applicant’s claimed invention.  However Schwotzer et al does not teach of focusing optics configured to focus the incident light to a focal plane external to the optical probe, the focal plane being non-orthogonal to a direction of propagation of the incident light.


    PNG
    media_image1.png
    117
    633
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    264
    629
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886